Citation Nr: 0105876	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-19 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for amputation of the 
right little finger.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The issues of entitlement to service connection for 
amputation of the right little finger, and whether new and 
material evidence has been received to reopen a claim for 
service connection for residuals of a back injury, are the 
subject of a Remand following the Order section of this 
decision.


FINDINGS OF FACT

1.  An unappealed RO determination in March 1991 denied the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder.

2.  Evidence received since the March 1991 RO decision 
denying service connection for an acquired psychiatric 
disorder is cumulative or redundant of evidence previously of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946 and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).


The veteran's claim for service connection for an acquired 
psychiatric disorder was originally denied on the merits by 
an unappealed RO determination in March 1991.  The RO 
determined that the veteran had a nervous condition which 
preexisted service and was not aggravated by service.  The 
veteran was informed of the denial in April 1991 and he did 
not appeal within one year of notice of that decision.  
Accordingly, that determination is final.  38 U.S.C.A. § 7105 
(West 1991).

The evidence which was of record at the time of the March 
1991 rating decision included the veteran's service medical 
records, lay statements, a December 1947 VA social and 
industrial survey, an August 1948 VA examination report, and 
private medical records from the University of Michigan 
Hospital.  

The veteran's service medical records indicate that in 
November 1944 the veteran had moderate psychoneurosis, 
anxiety hysteria.  The cause was undetermined and the 
psychoneurosis was manifested by insomnia, nervousness, 
tremor of the hands, tension, and by many somatic complaints.  
The military physician noted that the psychoneurosis existed 
prior to service.  An undated service medical record 
indicates that the veteran reported being overseas for 10 
months.  He stated that he was not in battle but that he was 
in the battle area most of the time.  The veteran complained 
of general nervousness which manifested itself in hand 
tremors and a feeling of inner tension and tremulousness 
during periods of excitement or confusion.

The December 1947 VA social and industrial survey indicates 
that the veteran was employed at the Bowen Products Company 
prior to and after service.  A nurse at the company stated 
that the veteran had had various complaints of backaches, 
headaches, nervousness, and fatigue since return from 
service.  The nurse had observed the veteran to be nervous, 
easily upset, apprehensive, excitable, and he complained 
frequently of physical ailments.

The claims file contains a December 1947 statement from the 
veteran's former employer and a June 1979 statement from the 
veteran's spouse.  These statements make no reference to the 
veteran's mental state.

The VA examination report of August 1948 indicates that the 
veteran was psychiatrically normal.

Private medical records from the University of Michigan 
Hospital dated in 1977 and 1978 show treatment for pulmonary 
problems and do not refer to the veteran's psychiatric state.

The evidence received since the March 1991 rating action 
includes a transcript of a hearing before a hearing officer 
at the RO in June 1991.  The veteran presented no testimony 
at this hearing regarding a psychiatric disability.  

Medical records dated in the 1990s, and received from Oakwood 
Hospital in June 1999, make no reference to a psychiatric 
disability.  

In April 1999 the veteran submitted a completed post-
traumatic stress disorder questionnaire.  The veteran claimed 
that he had post-traumatic stress disorder due to being in a 
tank that hit a landmine.  The veteran asserted that the 
explosion cut off part of his finger and killed two of the 
people in the tank with him.

Private medical records from the University of Michigan 
Hospital received in June 1999 show treatment for pulmonary 
problems and do not refer to the veteran's psychiatric state.

The veteran testified before the undersigned Veterans Law 
Judge in July 2000.  The veteran described being in a tank 
when the tank hit a landmine.  The veteran reported that it 
took three hours for rescuers to cut open the tank to get to 
him.  The veteran testified that two of the people in the 
tank died and that he lost part of a finger due to the 
explosion.  The veteran made no assertions about having a 
psychiatric disorder during the hearing.

The newly submitted records do not provide any medical 
evidence indicating that the veteran has a current 
psychiatric disability related to service.  In fact the newly 
submitted evidence, considered in conjunction with the record 
as a whole, provides no medical evidence that the veteran has 
any post-service or current psychiatric disability.  While 
the veteran claims he has post-traumatic stress disorder as a 
result of service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board finds that the newly 
submitted evidence is merely cumulative or redundant in 
nature and is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
Consequently, the newly submitted evidence is not material to 
the veteran's claim.  Since new and material evidence has not 
been submitted subsequent to the March 1991 RO decision, 
reopening of the claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, is not warranted.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, is denied.


REMAND

The June 1999 rating decision on appeal additionally found no 
new and material evidence had been received to reopen a claim 
of service connection for residuals of a low back injury.  A 
statement from the veteran received in July 2000 may be 
reasonably construed as a notice of disagreement as to that 
determination.  However, the veteran and his representative 
have not been provided a statement of the case reflecting RO 
consideration of the matter.  Where a statement of the case 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board additionally notes that, with regard to the low 
back new and material evidence issue, and the claim for 
service connection for amputation of the right little finger, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to the claim for service 
connection for amputation of the right 
little finger.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If either 
the low back new and material evidence 
claim, or right little finger amputation 
claim remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 



